Citation Nr: 0832422	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
traumatic arthritis, status post total knee arthroplasty, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
traumatic arthritis, status post total knee arthroplasty, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the evaluation for right knee disability to 
100 percent effective January 17, 2006.  A 30 percent 
evaluation was assigned effective March 1, 2007.  

In May 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the veteran submitted 
additional evidence with a waiver of RO jurisdiction.

The issue of entitlement to an increased evaluation for left 
knee traumatic arthritis, status post total knee 
arthroplasty, currently evaluated as 30 percent disabling is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right knee traumatic arthritis, status post 
total knee arthroplasty is manifested by limitation of 
flexion to 90 degrees with crepitus and intermittent findings 
of patellar clunking.  There is mild weakness and atrophy of 
the quadriceps, but the associated disability picture does 
not more nearly approximate severe painful motion or 
weakness; or other intermediate degrees of weakness, pain, or 
limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
right knee traumatic arthritis, status post total knee 
arthroplasty are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59. 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez, supra.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In January 2006, the veteran submitted a claim requesting 
paragraph 30 benefits (convalescent rating) following a right 
knee replacement.  By letter dated in February 2006, the RO 
advised the veteran of the evidence necessary to substantiate 
a claim for a temporary 100 percent evaluation due to 
surgical or other treatment.  She was also advised of the 
evidence VA would obtain and of the evidence she was 
responsible for providing.  She was further requested to 
submit any evidence in her possession that she thought would 
support her claim.  A convalescent rating was subsequently 
granted and a 30 percent evaluation was assigned effective 
March 1, 2007, following the completion of the convalescent 
period and a mandatory 1 year total rating.  See 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Code 5055 (2007).  The veteran 
expressed disagreement with the 30 percent evaluation.  

The June 2007 Statement of the Case notified the veteran of 
the applicable regulations and also provided information 
about the assignment of disability ratings and effective 
dates.  The claim was readjudicated by SSOC dated in January 
2008 and thereafter, the veteran requested that the case be 
forwarded immediately to the Board.  

In May 2008, the veteran was issued notice pursuant to 
Vazquez, supra.  This letter notified the veteran of how VA 
determines disability ratings.  She was advised that she was 
currently evaluated at 30 percent for a right knee 
replacement and was informed of the rating criteria and/or 
findings necessary to support a higher evaluation.  She was 
also advised of the type of evidence considered in 
determining the evaluation and provided examples of evidence 
she should tell VA about that may affect the evaluation 
assigned.  The claim was readjudicated by SSOC dated in May 
2008.  The veteran responded, again indicating she was not 
satisfied by the decision and had no additional evidence to 
submit.  She waived the 60 day waiting period and requested 
that her case be forwarded immediately to the Board.  

The veteran has provided testimony regarding her right knee 
disability and its impact on her employment and daily life.  
On review, she has had a meaningful opportunity to 
participate in the claims process and notice errors, if any, 
are not considered prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains VA medical center (VAMC) 
treatment records and private records from Advanced 
Orthopaedic Centers.  The veteran most recently underwent a 
VA examination to ascertain the severity of her right knee 
disability in January 2008.  Review of the examination shows 
that the appropriate findings were provided and the 
examination is considered adequate for VA rating purposes.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran contends that the currently assigned 30 percent 
evaluation does not adequately reflect the severity of her 
disability.  At the hearing, she testified that the right 
knee pain decreased some after surgery, but that she has lost 
her quality of life.  She indicated that she cannot bend the 
knee as far as she thought she would be able to, cannot ride 
a bike, and cannot jog.  She needs the assistance of a cane 
to get around or she has to lean against something.  She 
attends pool therapy, but does not feel like it results in 
improvement.  Walking is painful and her knee swells.  She 
takes sleeping pills, muscle relaxants, and anti-inflammatory 
medications.  She is very careful so as to avoid falls.  She 
indicated that she last worked in May 2007 and disability 
retirement was approved in December 2007.  

VAMC records show the veteran underwent a right total knee 
arthroplasty in January 2006.  In March 2006, she was re-
admitted for right knee manipulation.  In December 2006, the 
veteran underwent a left total knee arthroplasty.  

Private orthopedic records show the veteran presented for 
evaluation in June 2007.  She stated that her knees have not 
worked totally well since the knee replacements.  She 
reported limited range of motion, enlargement, swelling, and 
crepitus.  She has difficulty getting in and out of chairs, 
avoid steps, and cannot squat or kneel.  She occasionally 
uses a cane for distance ambulation.  On examination, 
extension of the right knee was full.  Flexion was limited to 
no more than 90 degrees at best and there was a significant 
amount of crepitus and somewhat of a skipping and clunking 
sensation of the patella with extreme flexion.  There was no 
instability.  The quads looked slightly atrophied 
bilaterally.  She was able to ambulate unassisted.  The 
examiner thought that the veteran had patella clunk syndrome 
involving the right knee.  He noted some arthrofibrosis and 
limited range of motion.  On follow up in September 2007, 
extension was full and flexion was to approximately 90 
degrees.  There was no instability, but there was a great 
deal of patellofemoral crepitus and a slight clunking 
sensation with flexion and extension.  Impression was status 
post bilateral total knee replacements with revisions, but 
still with residual problems present, limited range of motion 
as well as patellofemoral problems.  

On VA examination in January 2008, the veteran reported she 
always needed to use a cane and that she had standing 
limitations (10 to 15 minutes) and functional limitations on 
walking (2 blocks).  She reported effusion, and locking and 
dislocation episodes with severe flare-ups.  She indicated 
she felt that the right knee replacement has never been 
correctly in place.  On physical examination, she had a mild 
limp and was holding a cane in her right hand.  Extension was 
to 0 degrees, without loss of motion on repetitive use.  
Flexion was to 90 degrees, with pain beginning at 90 degrees.  
Passive range of motion was to 100 degrees, with pain 
beginning at 90 degrees.  There was no additional loss of 
motion on repetitive use.  There was no ankylosis.  There was 
crepitation on examination, but no clicks, snaps, grinding, 
instability, or patellar abnormality.  Mild weakness was 
noted.  The examiner specifically indicated that patellar 
clunk was not noted.  X-rays dated in June 2007 showed no 
evidence of loosening or hardware failure.  Impression was 
normal total knee arthroplasty.  Diagnosis was residuals 
status post right total knee arthroplasty.  The examiner 
noted there were significant occupational effects to include 
decreased mobility, problems with lifting and carrying, and 
lack of stamina.  Effects on daily activities were also 
noted.  

As appropriate, the veteran's status post right knee 
replacement is evaluated under Diagnostic Code 5055.  This 
diagnostic code prescribes a 100 percent evaluation for 1 
year following implantation of prosthesis and a minimum 
evaluation of 30 percent thereafter.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2007).  A 60 percent evaluation is 
warranted when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Id.  Intermediate degrees of residual weakness, pain or 
limitation of motion are to be evaluated by analogy to 
diagnostic codes 5256, 5261, 5262.  Id.  

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

As indicated, the veteran is currently receiving the minimum 
30 percent evaluation pursuant to Diagnostic Code 5055.  The 
Board acknowledges the veteran's reports of significant 
limitation and the impact on her quality of life.  
Objectively, extension is full and flexion is limited to 90 
degrees with evidence of crepitus and patellar clunking.  It 
is noted, however, that there were no findings of patellar 
clunk on the January 2008 VA examination.  There is also some 
mild weakness and atrophy of the quadriceps.  Increased 
functional impairment following repetitive motion was not 
shown on VA examination and the veteran has reported that the 
pain improved since surgery.  The Board notes that the 
veteran indicated she was attending pool therapy and learning 
exercises to increase the thigh muscles.  On review, the 
evidence does not show chronic residuals manifested by severe 
painful motion or weakness and the criteria for a 60 percent 
evaluation are not met or more nearly approximated.  

As directed by Diagnostic Code 5055, the Board has also 
considered whether there are intermediate degrees of residual 
weakness, pain, or limitation of motion such that an 
evaluation greater than 30 percent is warranted by analogy to 
diagnostic codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2007).  

Under Diagnostic Code 5256, a 40 percent evaluation is 
assigned when there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2007).  Under Diagnostic Code 5261, a 40 percent 
evaluation is assigned when extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  
Under Diagnostic Code 5262, a 40 percent evaluation is 
assigned when there is nonunion of the tibia and fibula, with 
loose motion requiring a brace.  

On review, the veteran is able to flex her right knee to 90 
degrees and there is no evidence of ankylosis.  Extension is 
to 0 degrees, which is normal for VA purposes.  Although the 
veteran reports that she must always use a cane, the right 
knee replacement is shown to be stable on x-ray and there are 
no objective findings of instability.  The veteran does not 
wear a brace.  The Board again acknowledges the veteran's 
complaints of significant symptoms and has considered the 
applicable regulations as interpreted in DeLuca, supra.  
However, recent examination did not show additional loss of 
motion following repetitive use and the Board does not find 
adequate pathology to support an evaluation greater than 30 
percent based on functional impairment due to pain and other 
factors.  There is also no basis for a staged rating.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran testified that her disability causes 
significant occupational impairment and she has submitted a 
statement from her former employer indicating she was 
disabled due to osteoarthritis of the knees.  The veteran 
currently has a pending claim for a total disability 
evaluation based on individual unemployability (TDIU), but 
this issue is not before the Board at this time.  
Notwithstanding, the veteran is not frequently hospitalized 
for her right knee disability and objective findings do not 
show this disability causes a marked interference with 
employment beyond that contemplated in the rating schedule.  
As discussed in detail above, her symptoms appear to be those 
contemplated by Diagnostic Code 5055, and there has been no 
symptoms or manifestations shown on examination that take 
this case outside the norm.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An evaluation greater than 30 percent for right knee 
traumatic arthritis, status post total knee arthroplasty is 
denied.  


REMAND

In January 2007, the RO granted an increased evaluation for 
the veteran's left knee disability to 100 percent effective 
December 6, 2006 and 30 percent effective February 1, 2008.  
In May 2007, the veteran submitted a statement indicating she 
disagreed with this decision.  As the veteran filed a timely 
notice of disagreement, see 38 C.F.R. §§ 20.201, 20.302 
(2007), this claim must be remanded to allow the RO to 
provide the veteran with a Statement of the Case (SOC) on 
this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing entitlement to an 
increased evaluation for left knee 
traumatic arthritis, status post total 
knee arthroscopy, currently evaluated as 
30 percent disabling.  The veteran should 
be given an opportunity to perfect an 
appeal by submitting a timely substantive 
appeal.  The veteran should be advised 
that the claims file will not be returned 
to the Board for appellate consideration 
of this issue following the issuance of 
the SOC unless she perfects her appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


